Citation Nr: 1039106	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
sycosis barbae, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
dermatitis of the palms of the hands, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1989 to April 1993.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In a December 1993 rating decision, the RO awarded the Veteran 
service connection for sycosis barbae and dermatitis of the palms 
of the hands.  Noncompensable [zero percent] disability ratings 
were respectively assigned.

The Veteran filed a claim seeking increased disability ratings 
for his service-connected skin disabilities in January 2004.  The 
RO increased both of the Veteran's skin disability ratings from 
zero to 10 percent in the above-referenced June 2004 rating 
decision.  The Veteran disagreed with the RO's assigned ratings, 
and perfected an appeal as to both issues.

In a December 2007 decision, the Board continued the 10 percent 
disability ratings assigned to the Veteran's service-connected 
sycosis barbae and his dermatitis.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending before 
the Court, in January 2009, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a Joint 
Motion for Remand.  In the Joint Motion, the parties indicated 
that a remand was necessary "because the Board did not satisfy 
VA's duty to notify [the Veteran] in accordance with the 
provisions of the Veterans Claims Assistance Act [VCAA]."  See 
The January 2009 Joint Motion, page 2.  In a February 2009 Order, 
the Court vacated the Board's December 2007 decision and remanded 
the case.

In June 2009, the Board remanded the Veteran's skin disability 
claims so that the Veteran could be afforded adequate VCAA 
notice.  Such was achieved, and the Veteran's claims were 
readjudicated by the Appeals Management Center (AMC) in a June 
2010 supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's skin disability claims must be remanded as second time 
for further evidentiary development.  

It appears that the last VA Compensation and Pension examination 
of record addressing the current nature and severity of the 
Veteran's service-connected skin disabilities occurred in 
February 2004.  The Veteran has recently indicated that his 
dermatitis of the hands and palms also now affects his thighs of 
both legs.  See the Veteran's July 17, 2009 Statement in Support 
of Claim.  Indeed, recent VA treatment reports note a current 
diagnosis of dermatitis of the right inner thigh.       See the 
Veteran's September 11, 2009 VA Dermatology Note.  

Currently, there is no opinion of record addressing whether any 
relationship exists between the Veteran's diagnosed dermatitis of 
the thigh, and his service-connected dermatitis of the palms.  
Moreover, although a new VA examination is not warranted based 
merely upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the United States Court of Appeals for 
Veterans Claims has held that where a veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
believes an updated skin examination is required in this case.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R.       § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
sycosis barbae and his dermatitis.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for an appropriate VA skin examination.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

The examiner should report in detail all 
pertinent symptomatology and findings 
associated with the Veteran's service-
connected sycosis barbae.  In particular, 
the examiner should indicate the 
percentage of the Veteran's entire body 
affected by his service-connected sycosis 
barbae; the percentage of the Veteran's 
exposed areas [total area of the skin of 
the head, face, and neck] affected by his 
sycosis barbae; and whether the Veteran 
has required treatment for sycosis barbae 
with systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more during the past 12 months.  Finally, 
the examiner should determine whether the 
Veteran's sycosis barbae manifests in 
disfigurement of the head, face, or neck, 
to include:  scar five or more inches (13 
or more centimeters) in length; scar at 
least one-quarter inch (0.6 centimeters) 
wide at widest part; surface contour of 
scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 
square centimeters); underlying soft 
tissue missing in an area exceeding six 
square inches (39 square centimeters); and 
skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).

Next, the examiner should report all 
pertinent symptomatology and findings 
associated with the Veteran's service-
connected dermatitis of the palms.  In 
particular, the examiner should note all 
areas of the Veteran's skin, to include 
his inner thighs, where dermatitis 
currently exists, if at all.  The examiner 
should then determine whether the 
Veteran's service-connected dermatitis of 
the palms is a disability part and parcel 
of any dermatitis noted elsewhere on the 
Veteran's skin, or whether the Veteran 
currently has a systemic dermatitis 
disability manifested by his service-
connected dermatitis of the palms, and 
other newly-discovered dermatitis, if any.  

If the Veteran's service-connected 
dermatitis of the palms is a disability in 
and of itself, and is unrelated to any 
other noted dermatitis on the Veteran's 
body, the examiner should indicate as 
such, and determine the percentage of the 
Veteran's entire body affected by his 
service-connected dermatitis of the palms; 
the percentage of the Veteran's exposed 
areas [total area of the skin of the hands 
and arms] affected by his dermatitis of 
the palms; and whether the Veteran has 
required treatment for dermatitis of the 
palms with systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more during the past 12 months.

If the Veteran's service-connected 
dermatitis of the palms is a manifestation 
of a systemic dermatitis disability that 
also affects other parts of the Veteran's 
body, the examiner should indicate as 
such, and determine the percentage of the 
Veteran's entire body affected by his 
dermatitis disability; the percentage of 
the Veteran's exposed areas affected by 
his dermatitis disability; and whether the 
Veteran has required treatment for 
dermatitis with systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more during the past 12 months.

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record, 
and readjudicate the Veteran's increased 
rating claims.  If the claims are denied, 
in whole or in part, the VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


